 
STOCK ESCROW AGREEMENT
 
STOCK ESCROW AGREEMENT, dated as of April 19, 2007 (the “Agreement”) by and
among Pinpoint Advance Corp., a Delaware corporation (“Company”), the
undersigned parties listed as Initial Stockholders on the signature page hereto
(collectively, the “Initial Stockholders”) and American Stock Transfer & Trust
Company, a New York corporation (“Escrow Agent”).
 
WHEREAS, the Company has entered into an Underwriting Agreement, dated April 19,
2007 (“Underwriting Agreement”) with Maxim Group LLC (“Maxim”) acting as
representative of the several underwriters (collectively, the “Underwriters”),
pursuant to which, among other matters, the Underwriters have agreed to
purchase 2,500,000 units (not including the underwriters’ over-allotment option)
(“Units”) of the Company. Each Unit consists of one share of the Company’s
Common Stock, par value $.0001 per share, and one warrant (“Warrant”), each
Warrant to purchase one share of Common Stock, all as more fully described in
the Company’s definitive Prospectus, dated April 19, 2007 (“Prospectus”)
comprising part of the Company’s Registration Statement on Form S-1 (File No.
333-138110) under the Securities Act of 1933, as amended (“Registration
Statement”), declared effective on April 19, 2007 (“Effective Date”).
 
WHEREAS, the Initial Stockholders have agreed as a condition of the
Underwriters’ obligation to purchase the Units pursuant to the Underwriting
Agreement and to offer them to the public to deposit all of their shares of
Common Stock of the Company, as set forth opposite their respective names in
Exhibit A attached hereto (collectively “Escrow Shares”), in escrow as
hereinafter provided.
 
WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.
 
IT IS AGREED:
 
1.  Appointment of Escrow Agent. The Company and the Initial Stockholders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.
 
2.  Deposit of Escrow Shares. On or before the Effective Date, each of the
Initial Stockholders shall deliver to the Escrow Agent certificates representing
his or her respective Escrow Shares, to be held and disbursed subject to the
terms and conditions of this Agreement. Each Initial Stockholder acknowledges
that the certificate representing his or her Escrow Shares is legended to
reflect the deposit of such Escrow Shares under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
3.  Disbursement of the Escrow Shares. Except as set forth herein, the Escrow
Agent shall hold the Escrow Shares until the third anniversary of the Effective
Date (“Escrow Period”), on which date it shall, upon written instructions from
each Initial Stockholder, disburse each of the Initial Stockholder’s Escrow
Shares to such Initial Stockholder; provided, however, that if the Escrow Agent
is notified by the Company pursuant to Section 6.7 hereof that the Company is
being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Shares; provided
further, that if, after the Company consummates a Business Combination (as such
term is defined in the Registration Statement), it (or the surviving entity)
subsequently consummates a liquidation, merger, stock exchange or other similar
transaction which results in all of its stockholders of such entity having the
right to exchange their shares of Common Stock for cash, securities or other
property, then the Escrow Agent will, upon consummation of such transaction,
release the Escrow Shares to the Initial Stockholders so that they can similarly
participate. The Escrow Agent shall have no further duties hereunder after the
disbursement or destruction of the Escrow Shares in accordance with this Section
3.
 
4.  Rights of Initial Stockholders in Escrow Shares.
 
4.1  Voting Rights as a Stockholder. Subject to the terms of the Insider Letter
described in Section 4.4 hereof and except as herein provided, the Initial
Stockholders shall retain all of their rights as stockholders of the Company
during the Escrow Period, including, without limitation, the right to vote such
shares.
 
4.2  Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends payable in cash with respect to the Escrow
Shares shall be paid to the Initial Stockholders, but all dividends payable in
stock or other non-cash property (“Non-Cash Dividends”) shall be delivered to
the Escrow Agent to hold in accordance with the terms hereof. As used herein,
the term “Escrow Shares” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.
 
4.3  Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition may be made of any or all of the Escrow Shares except (i) by
gift to a member of Initial Stockholder’s immediate family or to a trust or
other entity, the beneficiary of which is an Initial Stockholder or a member of
an Initial Stockholder’s immediate family, (ii) by virtue of the laws of descent
and distribution upon death of any Initial Stockholder, (iii) pursuant to a
qualified domestic relations order, (iv) to an entity that is an Initial
Stockholder, (v) to any person or entity controlling, controlled by, or under
common control with, an Initial Stockholder or (vi) with respect to an Initial
Stockholder who is an individual, to an entity controlled by such Initial
Stockholder or to a member of Initial Stockholder’s immediate family or to a
trust, the beneficiary of which is an Initial Stockholder; provided, however,
that such permissive transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter signed by the Initial Stockholder
transferring the Escrow Shares. During the Escrow Period, the Initial
Stockholders shall not pledge or grant a security interest in the Escrow Shares
or grant a security interest in their rights under this Agreement.
 
4.4  Insider Letters. Each of the Initial Stockholders has executed a letter
agreement with Maxim and the Company, dated as of the Effective Date, and which
is filed as an exhibit to the Registration Statement (“Insider Letter”),
respecting the rights and obligations of such Initial Stockholder in certain
events, including, but not limited to, the liquidation of the Company.
 
 
2

--------------------------------------------------------------------------------

 
5.  Concerning the Escrow Agent.
 
5.1  Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.
 
5.2  Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.
 
5.3  Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder, as set forth on
Exhibit B hereto. The Escrow Agent shall also be entitled to reimbursement from
the Company for all expenses paid or incurred by it in the administration of its
duties hereunder including, but not limited to, all counsel, advisors’ and
agents’ fees and disbursements and all taxes or other governmental charges.
 
5.4  Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Stockholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
 
 
3

--------------------------------------------------------------------------------

 
5.5  Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by Maxim, the Escrow Shares held hereunder. If no new escrow agent is
so appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
deems appropriate.
 
5.6  Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.
 
5.7  Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.
 
6.  Miscellaneous.
 
6.1  Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. Each of the parties
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.
 
6.2  Third Party Beneficiaries. Each of the Initial Stockholders hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of Maxim.
 
6.3  Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.
 
6.4  Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.
 
6.5  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 
6.6  Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or by private
national courier service, or be mailed, certified or registered mail, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if sent by private national courier service, on the next business
day after delivery to the courier, or, if mailed, two business days after the
date of mailing, as follows:
 
If to the Company, to:


Pinpoint Advance Corp.
4 Maskit Street
Herzeliya, Israel 46700
Attn: Adiv Baruch
Fax No.:
 
 If to a Stockholder, to his address set forth in Exhibit A.
 
and if to the Escrow Agent, to:
 
American Stock Transfer & Trust Company
59 Maiden Lane, Plaza Level
New York, New York 10038
Attn: Herb Lemmer, Vice President
Fax No.: (718) 331-1852
 
A copy of any notice sent hereunder shall be sent to:


Richardson & Patel LLP
405 Lexington Avenue, 26th floor
New York, New York 10174
Attn: Jody R. Samuels, Esq.


and:
 
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attn: Clifford A. Teller
 
and:
 
Ellenoff, Grossman & Schole LLP
370 Lexington Avenue
New York, New York 10017
Attn: Douglas S. Ellenoff, Esq.
 
 
5

--------------------------------------------------------------------------------

 
The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.
 
6.7  Liquidation of Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period(s)
specified in the Prospectus.
 
6.8  Counterparts. This Agreement may be executed in several counterparts each
one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.
 
WITNESS the execution of this Agreement as of the date first above written.
 
PINPOINT ADVANCE CORP.
 
By: /s/ Adiv Baruch                             
Adiv Baruch, Chief Executive Officer and President
 
INITIAL STOCKHOLDERS:
 
/s/ Adiv Baruch                                       
Adiv Baruch
 
/s/ Ronen Zadok                                     
Ronen Zadok
 
/s/ Yaron Schwalb                                  
Yaron Schwalb
 
/s/ Yoav Schwalb                                
Yaov Schwalb
 
/s/ Jacob Perry                                    
Jacob Perry


AMERICAN STOCK TRANSFER
 
& TRUST COMPANY
 
By:  /s/ Herbert J. Lemmer                 
Name: Herbert J. Lemmer
Title: Vice President
 
 
6

--------------------------------------------------------------------------------

 
EXHIBIT A
 
 Name and Address of Initial Stockholder
Number
of Shares
Stock
Certificate Number
 
 
 
Adiv Baruch
    62,500  
 
Ronen Zadok
140,625
 
Yaron Schwalb
140, 625
 
Yaov Schwalb
140,625
 
Jacob Perry
140,625
 

 
 
 
 
 
7

--------------------------------------------------------------------------------

 


 
   EXHIBIT B
 
 Escrow Agent Fees
 
 
$1,800 annually for acting agent escrow fee.
 
Initial acceptance fee and first year agent fee to be paid at closing.
 
 
 
 
8

--------------------------------------------------------------------------------

 